The attorneys for the respective parties having filed in this Court a stipulation signed by the attorneys for plaintiffs in error and by the attorneys for defendants in error in and by which stipulation it is agreed by and between said attorneys that the supersedeas bond filed in connection with the writ of error taken to the final judgment entered in this cause in the Court below be discharged and cancelled, that the respondents in the Court below, now defendants in error, by said stipulation waive any and all right to file further pleadings in this cause in the Court below, that said final judgment of the Court below be reversed by order of this Court without awarding costs to either party, without prejudice to the rights of any party hereto, and without passing upon the merits of said writ of error, and that this Court immediately remand this cause to the Court below with directions to the Court below to enter final judgment awarding relators in the Court below a peremptory writ of mandamus in accordance with the commands of the second amended alternative writ of mandamus heretofore issued in this cause and cancelling and discharging the supersedeas bond hereinabove referred to;
And said stipulation having been considered by the Court it is thereupon ordered by the Court that such stipulation be and it is hereby recognized by the Court and that the final judgment entered in the Court below be and it is hereby reversed, without awarding costs to either party, without prejudice to the rights of any party hereto, and without passing upon the merits of the said writ of error, and that this cause is hereby remanded to the Court below with directions to the Court below to enter final judgment awarding relators in the Court below a peremptory writ *Page 317 
of mandamus in accordance with the commands of the second amended alternative writ of mandamus heretofore issued in this cause in the Court below and cancelling and discharging the supersedeas bond hereinabove referred to.
ELLIS, C.J., and WHITFIELD, TERRELL and BROWN, J.J., concur.